Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 30, 2013                                                                                   Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  147402                                                                                               Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  OSCAR S. KNUCKLES,                                                                                      David F. Viviano,
            Plaintiff-Appellant,                                                                                      Justices

  v                                                                 SC: 147402
                                                                    COA: 312329
                                                                    MCAC: 10-000150
  GENERAL MOTORS CORPORATION,
           Defendant-Appellee.

  _________________________________________/

          On order of the Court, the application for leave to appeal the May 31, 2013 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the question presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 30, 2013
           t0923
                                                                               Clerk